FILED
                            NOT FOR PUBLICATION                             APR 29 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN FIGUEROA,                                   No. 07-74448

              Petitioner,                        Agency No. A041-328-097

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 13, 2010
                            San Francisco, California

Before:       KLEINFELD, TASHIMA, and THOMAS, Circuit Judges.

       Petitioner seeks review of the Board of Immigration Appeals’ (“BIA”)

October 2007 order denying his motion to reopen his deportation proceedings

based on ineffective assistance of counsel. We have jurisdiction pursuant to 8

U.S.C. § 1252. We grant the petition for review and remand to the BIA for

reconsideration of petitioner’s motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Because the government agrees that the matter should be remanded to the

BIA on an open record for full reconsideration of petitioner’s motion to reopen, we

do not reach any of the discrete issues raised by either party. On remand, the BIA

will consider all issues the parties have raised, including whether petitioner is

entitled to equitable tolling of the deadline for filing his motion to reopen, whether

counsel’s failure to argue during petitioner’s deportation proceedings that

petitioner’s conviction did not amount to an aggravated felony in light of United

States v. Rivera-Sanchez, 247 F.3d 905 (9th Cir. 2001) (en banc), amounted to

ineffective assistance of counsel, and whether counsel’s failure to file a motion to

reopen based on petitioner’s alleged back injury amounted to ineffective assistance

of counsel.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          -2-